Title: Alexander Garrett to James Madison, 9 April 1827
From: Garrett, Alexander
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Charlottesville
                                
                                9th April 1827.
                            
                        
                        Annexed I send you the copy of a letter just recieved from the C. Auditor in relation to the loan of $25000
                            asked for the University, my letter to the President & Directors of the Literary fund of the 30th ult; was written
                            by direction of Genl. Cocke and I was further directed, that, in case, the board should decline the loan, then to open a
                            negociation with some one of the banks in Richmond. Very Respectfully Sir Your Most Obt. St.
                        
                            
                                Alex Garrett Br Va.
                        
                    